Name: 2011/162/EU: Council Decision of 14Ã March 2011 establishing the position to be taken by the European Union within the fifth meeting of the Conference of the Parties of the Rotterdam Convention as regards the amendments to Annex III to the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  environmental policy;  international trade;  chemistry;  deterioration of the environment;  international affairs
 Date Published: 2011-03-17

 17.3.2011 EN Official Journal of the European Union L 70/39 COUNCIL DECISION of 14 March 2011 establishing the position to be taken by the European Union within the fifth meeting of the Conference of the Parties of the Rotterdam Convention as regards the amendments to Annex III to the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (2011/162/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 192 and 207, in conjunction with Article 218(9), thereof, Having regard to the proposal from the Commission, Whereas: (1) The European Union has approved the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (the Rotterdam Convention) by Council Decision 2006/730/EC (1). (2) Regulation (EC) No 689/2008 of the European Parliament and of the Council of 17 June 2008 concerning the export and import of dangerous chemicals (2) implements the Rotterdam Convention in the Union. (3) In order to ensure that importing countries benefit from the protection offered by the Rotterdam Convention, it is necessary and appropriate to support the recommendation from the Chemical Review Committee as regards the inclusion in Annex III to the Rotterdam Convention of chrysotile asbestos, endosulfan, alachlor and aldicarb. These four substances are already banned or severely restricted in the Union and are therefore subject to export requirements which go beyond what is required under the Rotterdam Convention. (4) The fifth meeting of the Conference of the Parties of the Rotterdam Convention is expected to take decisions on the proposed amendments to Annex III. The Union should support the adoption of these amendments, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the Union at the fifth meeting of the Conference of the Parties of the Rotterdam Convention is that the Commission shall, on behalf of the Union, as regards matters falling within the Unions competence, support the adoption of the amendments to Annex III to the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (3) as regards the inclusion of chrysotile asbestos, endosulfan, alachlor and aldicarb. Article 2 This Decision is addressed to the Commission. Done at Brussels, 14 March 2011. For the Council The President FELLEGI T. (1) OJ L 299, 28.10.2006, p. 23. (2) OJ L 204, 31.7.2008, p. 1. (3) OJ L 63, 6.3.2003, p. 29.